Case: 3:20-cv-00523-bbc Document #:17 Filed: 12/23/20 Page 1 of 1
Case: 3:20-cv-00523-bbc Document #: 16-1 Filed: 12/10/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

BRENDA ANN TRYBA,
Plaintiff,
Vv. Case No. 3:20-cv-523-BBC

ANDREW SAUL, Commissioner of Social
Security,

Defendant.

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the parties’ joint motion to remand this action, this Court now, upon
substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)
reversing the Commissioner’s decision with a remand of the cause to the Commissioner
according to the following terms. See Shalala v. Schaefer, 509 U.S, 292, 296 (1993);
Melkonyan v. Sullivan, 501 U.S, 89, 97-98 (1991).

On remand, an Administrative Law Judge (ALJ) will proceed through the
sequential disability evaluation process as appropriate and issue a new decision. If
warranted, the ALJ will obtain supplemental vocational expert testimony.

va
SO ORDERED this ; ) day of December, 2020.

le) Pollozra. BP C46 bp

Horlorabfe Barbara B. Crabb
United States District Court Judge

 
